DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Per MPEP § 608.01(o)
“New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.
The specification should be objected to if it does not provide proper antecedent basis for the claims by using form paragraph 7.44.”

While the Figures provide for broad implicit support for the term one or more grooves (i.e. indentations between concentric annulus 81 and 82) in the claims filed Dec. 23, 2019, the term “groove” or “grooves” is not present in the specification.  Additionally, Applicant claims the protrusion has a circular cross section, it appears the Figures and the support in the specification (PGPUB [0052]) that a solid anchor post 86 is recessed below the top of its surrounding dome support a circular cross section, but claim terminology for a circular cross section is also not in the specification.  Therefore, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: please add proper antecedent basis for the claim terminology “one or more grooves” and a circular cross section.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 13 and 19 is/are objected to because of the following informalities, specifically grammatical errors in claims  13 and 19.
Regarding claim 13, “than remainder” in line 4, should be “than a remainder”.  Claims 22-27 depend from an objected claim and are also objected to until the grammatical error in claim 13 is addressed.
Regarding claim 19, in lines 4-5 of claim 19, “each the plurality of discrete electrodes” should be “each of the plurality of discrete electrodes”.  Appropriate correction is required.
Claim Interpretation
	In claims 12 and 14-21, Applicant claims “the planar reflow material” and “the reflow material”, the Examiner interprets the terms are referencing “a substantially planar reflow material” in line 3 of claim 12.  
In claims 13 and 22-27, Applicant claims “the planar reflow material” and “the reflow material”, the Examiner interprets the terms are referencing “a substantially planar reflow material” in line 3 of claim 13.
	In claim 15, line 2, Applicant claims “reflow material flows into the cylindrical hole during the reflowing step”, the Examiner interprets “reflow material” as referencing “a substantially planar reflow material” in line 3 of claim 12, since that is the only reflow material referenced in the reflowing step.
In claim 23, line 2, Applicant claims “reflow material flows into the cylindrical hole during the reflowing step”, the Examiner interprets “reflow material” as referencing “a substantially planar reflow material” in line 3 of claim 13, since that is the only reflow material referenced in the reflowing step.
In claim 30, Applicant claims “the planar reflow material” and “the reflow material”, the Examiner interprets the terms are referencing “a substantially planar reflow material” in line 3 of claim 30.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21, 28, and 29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the two or more driving electrodes" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear to the Examiner the relationship there is between the referenced coating an exterior step in the wherein statement and “the two or more driving electrodes”.  Please clarify claim 19.  Claim 21 depends from claim 19, and is also indefinite.  
Claim 21 recites the limitation "the resonator" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  Please clarify what “structure” in the method Applicant is referencing as “the resonator”, it appears the resonator requires the structure claimed in claims 19 and 20 (i.e. support substrate, optical sensor, driving electrodes, a plurality of discrete electrodes, etc.)  Please clarify claim 21.
Claim 28 does not depend from a preceding claim.  Claim 28 depends from claim 29 and claim 29 depends from claim 28.  Therefore, the claims 28 and 29 are indefinite.  Due to the dependency issues with claim 28, there are lack of antecedent basis issues with the support substrate, the resonator microstructure, the two or more driving electrodes, the resonator, and the rim of the resonator microstructure.  Please clarify claims 28 and 29.
Allowable Subject Matter
Claims 12, 14-18, 20, and 30 is allowed.
Claim 13 is objected to for a minor grammatical error, and claims 22-27 depend from objected claim 13.  However, claims 13 and 22-27 also contain allowable subject matter.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or fairly suggest the method of independent claims 12, 13, and 30 with the combined forming step, disposing step, heating step, and reflowing step, thereby forming a resonator microstructure.  The prior art fails to disclose or fairly suggest the step of forming one or more grooves into a surface of a substantially planar reflow material, as claimed in claim 13 or forming an annulus on a surface of a substantially planar reflow material, where the annulus has a thickness larger than a remainder of the planar reflow material, as claimed in claim 13.
Due to the 35 U.S.C. 112(b) issues with claims 19, 21, 28, and 29 allowability of these claims must be resolved by resolving the 35 U.S.C. 112(b) issues with the claims.
Below is a discussion of the closest prior art of Cho et al. (“A High-Q All-Fused Silica Solid-Stem Wineglass Hemispherical Resonator Formed Using Micro Blow Torching and Welding”, MEMS 2015, Estoril, Portugal, 18-22 Jan. 2015, pgs. 821-824 – hereinafter Cho).
Cho discloses (Figs. 1a-1d and pg. 821-822) discloses a method of forming a fused silica (FS) wineglass resonator comprising disposing a FS rod into a hole of a graphite mold in the shape of dome (corresponding to a protrusion) and disposing a FS substrate (corresponding to a substantially planar reflow material) on the top a mold having a recess formed therein and the protrusion projecting upward from a bottom surface of the recess in the mold.  Cho (Figs. 1a-1d and pg. 822) discloses the planar reflow material encloses the recess, discloses heating the reflow material disposed on the mold, and reflowing the material towards the bottom surface of the recess of the mold by creating a pressure gradient (i.e. vacuum) across the reflow material, thereby forming a resonator microstructure, since the FS substrate is disclosed as ranging between 100-200 microns.  Therefore, Cho provides for the claimed disposing, heating, and reflowing steps, as claimed in claims 12, 13, and 30.  Cho fails to disclose forming one or more grooves into a surface of a substantially planar reflow material, as claimed in claims 12 and 30 and fails to disclose forming an annulus on a surface of a substantially planar reflow material, where the annulus has a thickness larger than a remainder of the planar reflow material, as claimed in claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741